 


115 HRES 1047 EH: Expressing the profound sorrow of the House of Representatives on the death of the Honorable John Sidney McCain, III, a Senator from the State of Arizona.
U.S. House of Representatives
2018-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 1047 
In the House of Representatives, U. S., 
 
August 31, 2018 
 
RESOLUTION 
Expressing the profound sorrow of the House of Representatives on the death of the Honorable John Sidney McCain, III, a Senator from the State of Arizona. 
 
 
That the House has heard with profound sorrow of the death of the Honorable John Sidney McCain, III, a Senator from the State of Arizona. That the Clerk communicate these resolutions to the Senate and transmit a copy thereof to the family of the deceased. 
That when the House adjourns today, it adjourn as a further mark of respect to the memory of the deceased Senator.  Karen L. Haas,Clerk. 